{¶ 25} In its decision, the majority finds all of Appellant's assignments of error on appeal meritless. Nevertheless, it reverses the trial court's decision because the majority sua sponte raises an error regarding the language the trial court used when sentencing Appellant. *Page 11 
 {¶ 26} The Ohio Supreme Court has clearly expressed its disapproval of appellate courts raising sentencing errors sua sponte for criminal defendants. In State v. Saxon, 109 Ohio St.3d 176, 2006-Ohio-1245, the appellate court had reversed a sentence, even though the appellant had not assigned error to that sentence. "App.R. 12(A)(1)(b) mandates that an appellate court `"[d]etermine the appeal on its merits on the assignments of error,' and R.C. 2953.08(G)(2) permits the court to modify or vacate only a sentence appealed under that section." Id. at ¶ 30. Since Appellant did not raise the trial court's reliance on R.C.2929.14(B) as error in his brief, we should not be reversing based on that error.
 {¶ 27} For this reason, I must respectfully dissent from the majority's decision and would affirm the trial court's entry in its entirety. *Page 1